Motion Denied and Order filed December 21, 2017.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-17-00809-CV
                                    ____________

                     IN THE INTEREST OF M.H. AND A.H


                     On Appeal from the 506th District Court
                             Grimes County, Texas
                          Trial Court Cause No. 33831

                                       ORDER
      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellants’ brief was due
November 20, 2017, but it was not filed. On November 21, 2017, this court
ordered appointed counsel, Michael Casaretto, to file a brief on or before
December 1, 2017. In response, appellants requested an extension of time to file a
brief. The court granted the motion in part and ordered appellants’ brief filed no
later than December 20, 2017. No brief has been filed. Appellants have requested
an additional extension of time to file a brief.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed,
which in this case is March 14, 2018. See Tex. R. Jud. Admin. 6.2(a) (effective
May 1, 2012). This accelerated schedule requires greater compliance with briefing
deadlines. Accordingly, we deny the request and issue the following order.

      We ORDER the judge of the 506th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether
appellants desire to continue this appeal; and (3) if appellants desire to continue the
appeal, a date certain when appellants’ brief will be filed. The judge shall appoint
new appellate counsel for appellants if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and
shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, and supplemental clerk’s record shall be filed with the clerk of this
court on or before January 8, 2018.

      If the appellants’ brief is filed before the date set for the hearing, the trial
court need not hold a hearing.

                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.